Title: To Alexander Hamilton from Benjamin Lincoln, 15 April 1790
From: Lincoln, Benjamin
To: Hamilton, Alexander


Boston April 15. 1790.
Sir,

By the 27 Section of the Coasting act it is provided that all vessels therein described & under certain circumstances shall enter within 24 hours after arrival. As no penalty is annexed to a nonperformance of the injunction in the law little attention is now paid to it, & the attention is daily decreasing, indeed it seems to decrease with the knowledge that there is no forfiture on a breach of the law. This leaves open a door through which every kind of fraud may pass without the knowledge of the officers of the customs & especially in this State where we have five or six hundred miles sea coast & almost as many harbours as leagues on our shores. From these harbours coasting vessels are constantly passing to this & the other principal towns in the State with lumber, fish, wood, &c. The harbours where they load are generally capacious & have a sufficient depth of water for any vessel & with the utmost ease they are suited in those harbours, especially in our eastern country where are but a few inhabitants. They may shift a cargo of Molasses or otherwise india produce. Our eastern vessels are mostly in that trade into those wood coasters & come to this town with the utmost safety unless they are obliged to enter before they break bulk. To appoint a sufficient number of Officers to attend to all the wharves in this town would be two heavy an expence upon the revenue. I think the fee should be small for entering these coasters then business will not have much expense but they should in all circumstances be obliged under a heavy forfeiture to enter or I am convinced the revenue will greatly suffer. I wrote some time since on the subject of employing a small vessel to inspect the coast as I have not received any answer to those suggestion I suppose you consider in measure as inadmissible. I have now to offer to your consideration one idea more to that of having a small boat which can attend to the different harbours round that bay there are many of those harbours very convenient for taking out part of the Cargo a boat of this kind may in good weather meet vessels in the offing have a man on board which will prevent their landing anythink before entery & the proper officer is on board. These are suggestions which I think it my duty to make I know your time must be so much engrossed by the many & complicated duties of your office that you cannot answer the various applications which are made to you I do not expect it silence will be a sufficient indication to me that the measure proposed cannot be adopted.

Hon YeAlexander HamiltonSecy of the Treasury United States

 